—Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, to compel the respondent Fred L. Shapiro, an Acting Justice of the Supreme Court, to sign a final order finding the petitioner in civil contempt conforming to the decision read into the record on January 29, 1999.
Motion by the respondent Fred L. Shapiro to dismiss the proceeding.
Ordered that the motion to dismiss is granted; and it is further,
Adjudged that the petition is dismissed as academic.
The respondent has issued an order in the above-entitled proceeding and therefore the motion is granted, the petition is denied and the proceeding is dismissed. Ritter, J. P., Friedmann, McGinity and Smith, JJ., concur.